United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2131
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
William Earl Mefford,                   *
                                        *    [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: March 14, 2011
                                Filed: June 6, 2011
                                 ___________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       William Earl Mefford was convicted in 1994 of sexual abuse of a minor, a
conviction which imposed on him the obligation to register as a sex offender under
Oklahoma state law. On November 4, 2009, he was indicted and charged with failing
to register as a sex offender after having traveled in interstate commerce under the
Sex Offender Registration and Notification Act (“SORNA”), 42 U.S.C. § 16901-
16991, in violation of 18 U.S.C. § 2250. Mefford moved to dismiss the indictment
on multiple grounds, and the district court1 denied the motion. He then entered a
conditional guilty plea, reserving the right to appeal the denial of his motion to
dismiss the indictment.

       On appeal, Mefford asserts three constitutional arguments, which we review
de novo. See United States v. Howell, 552 F.3d 709, 712 (8th Cir. 2009). First,
Mefford contends that SORNA violates the Commerce Clause of the United States
Constitution because it fails to establish a constitutionally sufficient nexus between
sex offender registration and interstate commerce. We have rejected this argument
in prior cases, and we must adhere to that holding. See id. at 713.

       Second, Mefford argues that his Fifth Amendment right to due process was
violated because, as a matter of law, he could not knowingly fail to register under
SORNA without receiving fair notice that it applied to him. Notice of comparable
and applicable state laws, he argues, is insufficient. We also have rejected this
argument previously. See United States v. May, 535 F.3d 912, 921 (8th Cir. 2008);
see also United States v. Baccam, 562 F.3d 1197, 1200 (8th Cir. 2009) (“[I]t would
be inconsistent with SORNA’s purpose of protecting the public by strengthening the
system of sex offender registration not to give effect to state law notifications that
relocation requires registration in the new jurisdiction.”).

      Finally, Mefford asserts that SORNA violates the nondelegation doctrine
because it authorizes the Attorney General of the United States to determine the
applicability of its initial registration requirements to persons convicted of a predicate
sexual offense prior to SORNA’s enactment. However, we have held that sex
offenders who were required to register before SORNA’s passage, such as Mefford,
are unaffected by the Attorney General’s expanded authority. See, e.g., United States


      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.

                                           -2-
v. Zuniga, 579 F.3d 845, 850-51 (8th Cir. 2009), cert. denied, 560 U.S. ---, 130 S. Ct.
3384 (2010). Therefore, Mefford lacks standing to challenge the provision. See id
at 851.

      For the foregoing reasons, we affirm Mefford’s conviction.
                      ______________________________




                                         -3-